                Case 19-12122-KG        Doc 49     Filed 09/30/19     Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:                                               ) Chapter 11
                                                     )
FOREVER 21, INC., et al.,                            ) Case No. 19-12122 (KG)
                                                     )
               Debtors.                              ) (Joint Administration Requested)
                                                     )

                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission
pro hac vice of Dustin P. Branch to represent Acadia Realty Limited Partnership, CenterCal
Properties, LLC, Dimond Center Holdings LLC, KRE Broadway Mall Owner, LLC, Memorial
City Mall LP, Montebello Town Center Investors LLC, Starwood Retail Partners LLC, PGIM Real
Estate, Retail Properties of America, Inc., The Forbes Company, LLC, The Macerich Company,
Trademark Property Company, White Plains Galleria Limited Partnership, and YTC Mall Owner,
LLC in this action.

Dated: September 30, 2019                            /s/ Leslie C. Heilman
Wilmington, Delaware                                 Leslie C. Heilman (DE 4716)
                                                     BALLARD SPAHR LLP
                                                     919 N. Market Street, 11th Floor
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 252-4465
                                                     E-mail:heilmanl@ballardspahr.com

           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court,
am admitted, practicing and in good standing as a member of the Bar of the State of California
and submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in
the preparation or course of this action. I also certify that I am generally familiar with this
Court’s Local Rules and with Standing Order for District Court Fund revised 8/31/16. I further
certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

                                                     /s/ Dustin P. Branch
                                                     Dustin P. Branch, Esquire
                                                     BALLARD SPAHR LLP
                                                     2029 Century Park East, Suite 800
                                                     Los Angeles, California 90067-2909
                                                     Telephone: (424) 204-4400
                                                     E-mail: branchd@ballardspahr.com

                                ORDER GRANTING MOTION
         IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.
